Title: From Thomas Jefferson to Robert Greenhow, 14 April 1825
From: Jefferson, Thomas
To: Greenhow, Robert


Dear Sir
Monticello
Apr. 14. 25.
In the letter of Mar. 22. with which you favored me, is the following passage, of informn with respect to Skeletons a great number are imported here from France. they are sold here for 45.D. and consequently would cost you not more than 35.D. you should have two, a male and female connected by wires, and one natural skeleton, that is the bones connected by the natural ligaments. the whole would cost you less than 90. or 150.D. here may be obtained at very moderate prices preparations wet or dry of every part of the system. there are many young men here who employ all their leisure time in making them. you should have an injected preparation of the veins and arteries of the whole system. one of a boy about 12. years  old would cost about 100.D.’ the kind offer of your service which accompanies  this informn emboldens me to request your aid in procuring these things, for we are entirely  unprovided for our beginning. that is to say we would be glad to have the 2 .skeletons male and female, connected by wires, the natural one with the bones connected by the natural ligaments, the injected preparation of the veins and arteries of the whole system, which of a boy 12. years old, you say, would cost about 100.D. and any preparations, wet or dry, which you think would be useful for physiological explanations. this will be troublesome to you, but I am sure you will consider it as a contribution on your part to an important institution of your native state, to which great contribns have been made by many of it’s citizens  for the revival of educn among us which has got to so low an ebb here since the revoln. with respect to payment for these things our money is ready; and the moment you can be so good as to inform me of the amount of the whole, to wit first, cost, package  expences on ship board Etc I will have the amount remitted by Colo Peyton of Richmond, or authorise your draught on him at sight, whichever shall be preferred. you know better than I do with what care these things must be packed, especially as they will come part of the way by land. I presume you have packers by trade who can do this  securely. your kind service in this will be a great benefit bestowed on us, which will be increased by all practicable dispatch. perhaps such things as can be had at once, might better be sent it once, noting what we are to remit for them, while other articles are preparing which may make up  a 2d envoy and this would be most desirable for us.I pray you to be assured of my great esteem and respectTh: Jefferson